Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered *178April 23, 1996, convicting defendant, after a jury trial, of attempted assault in the first degree, assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 2V3 to 7 years, unanimously affirmed.
Since defendant never presented an intoxication defense nor asked that any such instruction be given, there was no reason for the court to give such an instruction sua sponte, and such action might have interfered with defendant’s trial strategy (see, People v DeGina, 72 NY2d 768). In any event, there was insufficient evidence of intoxication to warrant such a charge. Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.